ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant offers us but one proposition in his motion as grounds for the granting of such motion, that is, because of *501the trial court’s failure to give the requested instruction embracing the proposition that in the event that the appellant took the money from the complaining witness, and at such time of taking, he had no intention of keeping the same, but formed such intent at a later time, then they should acquit the appellant.
It was appellant’s contention, made at the time of the trial, that the complaining witness, Jim Thompson, requested appellant to take his money out of his pocket and purchase for Thompson some flour, and that he took such money out of Thompson’s pocket (between $50 and $71) but did not buy the flour, and later used $10 of said money and hid the remainder in a can and buried it in the ground, and did not return the money to Thompson. We think the trial court met this contention of appellant, and properly charged this defense in paragraphs seven, eight and nine of his original charge to the jury, as follows:
“7. Unless you do believe from the evidence beyond a reasonable doubt that the defendant, on or about the time and in the county alleged, privately and fraudulently took the property described in the indictment from the person and possession of the said Jim Thompson, under conditions and circumstances and with the intent constituting theft from the person as defined in the preceding paragraph, then you will acquit the defendant.
“8. You are further instructed that if you find from the evidence that the defendant at the time he took the money in question from the person of Jim Thompson, had no intention at the time to keep the same and appropriate it to his own use, then you will find the defendant not guilty; or if you have a reasonable doubt thereof, you will acquit him.
“9. You are further instructed as a part of the law in this case that if you believe from the evidence that the said Jim Thompson knew that the defendant took the money from his person, and had knowledge of the fact at the time it was taken, you will acquit the defendant and say by your verdict not guilty; and if you have a reasonable doubt thereof, you will acquit the defendant.”
The motion is overruled.